J-S01004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHNNY COLLINS,                            :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    THERESA DELBALSO                           :      No. 1082 MDA 2017

                   Appeal from the Order Entered June 1, 2017
                in the Court of Common Pleas of Dauphin County,
                     Civil Division at No(s): 2017-CV-4080-MD

BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED FEBRUARY 26, 2018

        Johnny Collins (“Collins”) appeals, pro se, from the Order denying his

pro se “Petition for Writ of Habeas Corpus Ad Subjiciendum” (hereinafter the

“Habeas Petition”). We reverse and remand for further proceedings.

        From what we can discern from the sparse record certified to this

panel,1 Collins is an inmate at SCI-Mahanoy.            The record contains no

definitive information as to the crimes of which he was convicted or the

details of his sentencing Order.2

____________________________________________


1 Although the trial court issued a Pa.R.A.P. 1925(a) Opinion, it is only one
sentence in length and offers no analysis. Additionally, we do not have the
benefit of a brief from the Appellee in this case, Theresa DelBalso, the
Warden of the State Correctional Institution at Mahanoy (“SCI-Mahanoy”).

2 Collins asserts in his Habeas Petition that he was convicted of various drug
offenses in May 2012, and sentenced, on July 25, 2012, to nine to eighteen
years in prison on these convictions. See Habeas Petition, 5/26/17, ¶¶ 13-
14.
J-S01004-18



      On May 26, 2017, Collins filed the Habeas Petition, asserting that his

sentence was ambiguous, and seeking clarification as to the “effective date”

of his sentencing Order. See Habeas Petition, 5/26/17, ¶¶ 20-21; see also

id. ¶ 17 (asserting that “[i]t is unclear when [the trial c]ourt intended its

nine [] to [eigh]teen [] year sentence to commence.”).          However, Collins

stated that he did not challenge the Department of Corrections’ (“DOC”)

computation of his sentence for purposes of time served, nor the trial court’s

failure to award credit for time served. See id. ¶¶ 16, 19. Collins asserted

that the trial court had jurisdiction over his claim, and that it properly

sounded    in   habeas     corpus,   pointing   to   this   Court’s   holding   in

Commonwealth v. Perry, 563 A.2d 511 (Pa. Super. 1989). See Habeas

Petition, 5/26/17, ¶ 15.

      In Perry, this Court discussed the different mechanisms that a

defendant can employ to raise a claim regarding credit for time served,

stating as follows:

      If the alleged error is thought to be the result of an erroneous
      computation of sentence by the [DOC], then the appropriate
      vehicle for redress would be an original action in the
      Commonwealth Court challenging the [DOC’s] computation. If,
      on the other hand, the alleged error is thought to be
      attributable to ambiguity in the sentence imposed by the
      trial court, then a writ of habeas corpus ad
      subjiciendum lies to the trial court for clarification and/or
      correction of the sentence imposed.

      It [is] only when the petitioner challenges the legality of a trial
      court’s alleged failure to award credit for time served as required




                                      -2-
J-S01004-18


        by law in imposing sentence, that a challenge to the sentence
        [is] deemed cognizable as a due process claim in [Post
        Conviction Relief Act (“PCRA”)3] proceedings.

Id. at 512-13 (footnote and emphasis added; citations and emphasis in

original omitted).

        On June 1, 2017, the trial court entered an Order denying Collins’s

Habeas Petition. Therein, the trial court opined that the Habeas Petition was

an “improper filing,” since Collins had “attempted to resurrect an otherwise

untimely filing through his [Habeas] Petition[,] when the proper vehicle for

the averments alleged in his Petition is a [p]etition for [p]ost-[c]onviction

[r]elief.”   Order, 6/1/17 (citing 42 Pa.C.S.A. § 9542 (providing that “[t]he

action established in this subchapter shall be the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies for the same purpose that exist when this subchapter takes effect,

including habeas corpus[.]”)). Collins thereafter filed a timely pro se Notice

of Appeal.4

        Collins now presents the following issue for our review: “Whether the

trial court abused its discretion in dismissing [Collins’s] [H]abeas [P]etition

seeking clarification of the effective date of his sentence?”        Brief for

Appellant at 3.



____________________________________________


3   See 42 Pa.C.S.A. §§ 9541-9546.

4 The trial court did not order Collins to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.


                                           -3-
J-S01004-18



      “Our standard of review of a court’s order denying a petition for writ

of habeas corpus is limited to abuse of discretion. Thus, we may reverse the

court’s order where the court has misapplied the law or exercised its

discretion in a manner lacking reason.” Rivera v. Pa. Dep’t of Corr., 837

A.2d 525, 528 (Pa. Super. 2003) (citations omitted).

      As stated above, Collins asserted in the Habeas Petition that (1) he

sought clarification as to the ambiguous effective date of the sentence

imposed by the trial court; and (2) the trial court thus had jurisdiction to

address this claim, pursuant to the above-recited holding in Perry.           See

Habeas Petition, 5/26/17, ¶¶ 15, 20-21. Contrary to the trial court’s ruling,

and pursuant to the clear holding in Perry, a writ of habeas corpus is the

proper vehicle for Collins’s claim, not a PCRA Petition, as he does not

challenge the legality of his sentence. See Perry, 563 A.2d at 513 (stating

that “[i]t [is] only when the petitioner challenges the legality of a trial court’s

alleged failure to award credit for time served as required by law in imposing

sentence, that a challenge to the sentence [is] deemed cognizable as a due

process claim in [PCRA] proceedings.”) (emphasis in original); see also 42

Pa.C.S.A. § 9542 (providing that “[t]his subchapter provides for an action by

which persons … serving illegal sentences may obtain collateral relief.”)

(emphasis added).

      Accordingly, we reverse the trial court’s Order denying Collins’s

Habeas Petition.     See Perry, 563 A.2d at 513.           Moreover, given the

sparseness of the certified record before us, we are unable to address the


                                       -4-
J-S01004-18



merits of Collins’s claim alleging ambiguity in his sentencing Order and

seeking clarification from the trial court. Thus, we remand the case to the

trial court to further develop this matter and address Collins’s claim.

      Order reversed.     Case remanded for further proceedings consistent

with this Memorandum. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/26/2018




                                     -5-